RESTRICTION/ELECTION REQUIREMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a wireless device configured to perform multi-user spatial multiplex communication and single-user communication with a communication device, setting a first waiting time associated with a single-user communication, transmitting data to the communication device by the multi-user spatial multiplex communication in accordance with the first waiting time, counting the second waiting time in a period during which the first waiting time for the multi-user spatial multiplex communication is counted after transmission of the data, and retransmitting the data to the communication device by single-user communication according to the second waiting time in a case it is determined that an error occurred during the transmission of the data by the multi-user spatial multiplex communication, classified in H04L 1/1883.
II. Claims 12-19, drawn to a communication device configured to perform multi-user spatial multiplex communication and single user communication with a wireless device, setting a first waiting time associated with a single-user communication and a second waiting time associated with a multi-user communication, count the second waiting time in a period in which a first waiting time for the single user communication is counted after performing single user communication with the wireless device, and transmitting a trigger frame including permission information for the multi-user spatial multiplex communication to the wireless device after the second waiting time expires, classified in H04W 72/1294.
The inventions are independent or distinct, each from the other because:
Inventions of group I and group II are directed to related devices for wireless communication using both multi-user and single-user communication associated with waiting times. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect.  The invention of group I is drawn to transmission of a multi-user communication in an uplink direction according to a waiting time, wherein when the transmission fails, the communication is transmitted in a single-user communication according to a second waiting time.  In contrast, the invention of group II is drawn to transmission of a trigger message, wherein the trigger message indicates permission for multi-user UL transmissions.  While the invention of group II uses wait times associated with multi-user and single-user transmission, the wait times are associated with transmissions of a different nature, i.e., UL communication vs. triggering messages that have a materially different function and effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The invention of group I is classified in sub-class H04L 1/1883 whereas the invention of group II is classified in non-overlapping sub-class H04W 72/1294.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

A telephone call was made to Brad Lytle on 05/31/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/Primary Examiner, Art Unit 2474